COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Mario Ortega v. Sandra Centeno Blanco

Appellate case number:    01-20-00728-CV

Trial court case number: 2019-49198

Trial court:              311th District Court of Harris County

        The Court referred this appeal to mediation on March 4, 2021. See TEX. CIV. PRAC. &
REM. CODE ANN. §§ 154.021, 154.022(a), 154.023 (Vernon 2005). Neither party filed an
objection to mediation. See id. § 154.022(b). The order referring the matter to mediation set a
deadline of April 20, 2021 for the mediation to be conducted.

       On March 19, 2021, the parties notified this Court that Karina Ramirez had been selected
as the mediator. On April 16, 2021, counsel for appellant filed a motion to compel mediation,
advising this Court that she was unable to reach appellee’s counsel to schedule the mediation.

         On May 4, 2021, this Court issued an order for the parties to complete mediation within
thirty days and to file a status report about the results of the mediation. On June 7, 2021, counsel
for appellant filed a motion stating that appellee has not cooperated in scheduling mediation, and
asking for this Court to waive the referral to mediation. More than ten days have passed since
the filing of the motion and appellee has not responded to the motion.

       The motion is granted.       This Court’s referral of this case to mediation is hereby
withdrawn.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss______
                              Acting individually

Date: August 10, 2021